Title: To George Washington from John Hanson, 29 October 1782
From: Hanson, John
To: Washington, George


                  
                     Sir,
                     Philadelphia, 29th October 1782.
                  
                  I have the honor to acknowlege the receipt of your Excellency’s two favors of the 25th with the letters inclosed, which will be submitted to the consideration of Congress at their meeting this morning.
                  Our attention seems to be principally directed to Europe and the Indies for intelligence; but none more recent than that transmitted by your Excellency has yet reached us.  I have the honor to be, with the highest respect, Your Excellency’s Obedt & very humb. Servt
                  
                     John Hanson
                     
                  
               